Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but found unpersuasive. 
Applicant argues that, with regard to claims 1 and 8, Kim278’s modulation of a clock’s duty cycle cannot be cited for disclosing Applicant’s claim 1 feature of a timing control circuit, for generating at least one control clock having a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period.  
However, Kim278 discloses a timing control circuit generating at least one control clock (Kim278, Fig. 1, discloses a timing control circuit 11; see [0052]; the timing controller 11 generating timing control signals SDC and GDC for controlling operation timings of the display drivers; see [0057]; the timing control circuit 11 generating plural clocks; see [0089]; Kim278 also discloses a spread spectrum clock generator embedded in the timing controller which modulates a clock duty ratio or a cycle; see [0107]).  One of ordinary skill in the art at the time of filing would have recognized that Kim278’s timing control circuit 11 did produce at least one control clock from the foregoing disclosure. Additionally, one of ordinary skill in the art at the time of filing 
Applicant also argues that Kim278’s timing control circuit which modulates a clock’s duty cycle cannot be cited for disclosing Applicant’s claim 1 feature of a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period, because Kim278’s clock modulation is not performed for the purpose of reducing a luminance difference between display regions. 
However, Applicant’s recited purpose of reducing a luminance difference between the first region with the rectangular form and the second region with the free form, absent exclusive additional structure limiting how the luminance difference between display regions is measured and incorporated into a given display region’s output control signals, does not rise above an expected result met by any structure capable of producing the expected result.  Applicant’s claim 1 specifically requires only that the claimed structure produce a duty cycle difference in different periods, and one of ordinary skill in the art at the time of filing would have recognized the ability of Kim278’s duty cycle modulation to produce a duty cycle difference in different periods and the functional benefit (see above citations).  
As a consequence of the foregoing, one of ordinary skill in the art at the time of filing would have recognized that Kim278 disclosed a timing control circuit for generating at least one control clock having a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period, and would have also inferred the ability of Kim278’s clock duty cycle modulation to also produce the expected result of reducing a luminance difference between display regions. 
Applicant next argues that, with regard to claims 5 and 12, Kim278 does not disclose generating a first driving current for driving a first region with the rectangular form and generating a second driving current for driving the second region with the free form because Kim278’s data compensation does not take place in the data driver 12.  
However, the driving of current by the driver would take place regardless of whether the drive level is compensated, and the degree of drive level compensation would be the same regardless of which block implements the compensation, so moving the drive level compensation from a timing control circuit to a data driving circuit would be an exercise in expedience, or a design choice contributing no patentable significance to the claimed subject matter.  Notwithstanding the obviousness of rearranging which circuit performs the function of data compensation, Kim278 does describe a timing control circuit operating in conjunction with a data driving circuit to drive a compensated current signal onto a display’s data lines (Kim278, Fig. 1, 5; see [0058]) and does disclose a data driver supplying compensated drive currents to data lines (Kim278, Fig. 1, 5, a data driver 12, connected to the timing controller 11, supplying data signals to the data lines 14 of the display panel PNL; see [0052], [0057]; Figs. 1, 5, a data driver 12, connected to the timing controller 11, supplying data signals to the data lines 14 of the display panel PNL; see [0052], [0057]; a timing controller 11 modulating the pixel image data to provide a compensated value, or a second data voltage; see [0058]; discloses a driving current table for setting a given pixel drive current; see [0084]). 
As a consequence of the foregoing analysis, Applicant’s argument is unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second driving capability” and “the first driving capability” in about line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 USC § 103 as being unpatentable over Kim278 (Kim; Kyungrok et al., US 20180182278 A1) in view of Bae (Bae; Jong Kon et al. US 20180063466 A1), and further in view of Jinta (Jinta; Seiichiro, US 20090273591 A1). 
Regarding claim 1 (currently amended), Kim278 discloses a driving circuit for driving a display panel (Kim278; see [0002]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a 
the driving circuit comprising: 
a timing control circuit, for generating at least one control clock (Kim278, Fig. 1, a timing control circuit 11; see [0052]; generating at least one clock; see [0089]) 
having a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period, or having a first phase difference during the first period and a second phase difference different from the first phase difference during the second period, or having a first driving capability during the first period and a second driving capability different from the first driving capability during the second period, so that the at least one control clock is configured to present a first timing feature during the first period and present a second timing feature different from the first timing feature during the second period for reducing a luminance difference between the first region with the rectangular form and the second region with the 
wherein the at least one control clock is configured to be transmitted to a gate driving circuit disposed on the display panel for generating a first plurality of scan signals controlling the first region and a second plurality of scan signals controlling the second region according to the at least one control clock (Kim278, Fig. 1, shows an at least one control clock GDC transmitted to a gate driving circuit 13 for generating a plurality of scan signals for display panel 10; see [0053]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU; see [0080]).  
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s display panel divided into independently controlled regions of which only one has a rectangular shape, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Bae’s display panel containing a free-form display area having an area which is not rectangular, especially 
In the interest of compact prosecution, this examination considers the narrower-than-claimed feature of modulating a clock signal characteristic that changes an output luminance, leading to the conclusion that Kim278 and Bae differ from the instant claim in that Kim278 and Bae do not expressly disclose modulating a clock signal characteristic that changes an output luminance. 
However, in an analogous field of endeavor, Jinta discloses a driving circuit for driving a display panel (Jinta; see [0002]) which 
modulates a clock signal characteristic that changes an output luminance (Jinta, describes adjusting luminance by varying the light emission duty cycle; see [0028];  Fig. 7, discloses varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s display panel divided into independently controlled regions of a rectangular shape and a freeform shape, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Jinta’s display panel which modulates a clock signal characteristic that changes an output luminance, especially when considering the motivation to modify Kim278 and Bae with Jinta arising from the stated desire to provide a buffer circuit which can adopt a circuit configuration wherein, even where the load to be driven is high, the driving capacity demanded for a circuit at a preceding stage may be low (Jinta; see [0070]). 
Regarding claim 2 (original), Kim278, Bae, and Jinta disclose the driving circuit according to claim 1, wherein 
the second duty cycle is larger or smaller than the first duty cycle (Kim278, discloses modulation of a clock’s duty cycle; see [0107]; one of ordinary skill in the art at the time of filing would have inferred the ability to have a second duty cycle which is larger or smaller from Kim278’s disclosure of a modulated duty-cycle clock; also, Jinta discloses varying the light emission duty cycle; see [0028];  Fig. 7, varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3 (original), Kim278, Bae, and Jinta disclose the driving circuit according to claim 1, wherein 
each of the first and the second phase differences are a difference between two control clocks, and the second phase difference is larger or smaller than the first phase difference (Kim278, discloses differently modulating different clocks’ duty cycles; see [0107]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU, the balance of the display panel forming second regions; see [0080]; one of ordinary skill in the art at the time of filing would have inferred the ability to have a second clock’s duty cycle which is larger or smaller than that of an independently controlled first clock’s duty cycle from Kim278’s disclosure of a modulated duty-cycle clock; also, Jinta discloses varying the light emission duty cycle; see [0028];  Fig. 7, varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 

Regarding claim 8 (currently amended), Kim278 discloses a driving method for driving a display panel (Kim278; see [0002], [0033], [0045]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a free form ((Kim278, Fig. 5, a display panel PNL having a first region LU, the balance of the display panel PNL forming a second region; see [0080]; one of ordinary skill in the art at the time of filing would have inferred the ability to call any group of two or more regions a non-rectangular region, or a free-form region), 
the driving method comprising:  
generating at least one control clock (Kim278, Fig. 1, a timing control circuit 11; see [0052];  generating at least one clock; see [0089])
having a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period, or having a first phase difference during the first period and a second phase difference different from the first phase difference during the second period, or having a first driving capability during the first period and a second driving capability different from the first driving capability during the second period, so that the at least one control clock is configured to present a first timing feature during the first period and present a second timing feature different from the first timing feature during the second period for reducing a luminance difference between the first region with the rectangular form and the second region with the 
wherein the at least one control clock is configured to be transmitted to a gate driving circuit disposed on the display panel for generating a first plurality of scan signals controlling the first region and a second plurality of scan signals controlling the second region according to the at least one control clock (Kim278, Fig. 1, shows an at least one control clock GDC transmitted to a gate driving circuit 13 for generating a plurality of scan signals for display panel 10; see [0053]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU; see [0080]), 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s method for a display panel divided into independently controlled regions of which only one has a rectangular shape, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Bae’s display panel containing a free-form display area having an area which is not rectangular, especially when considering the motivation to modify Kim278 with Bae 
In the interest of compact prosecution, this examination considers the narrower-than-claimed feature of modulating a clock signal characteristic that changes an output luminance, leading to the conclusion that Kim278 and Bae differ from the instant claim in that Kim278 and Bae do not expressly disclose modulating a clock signal characteristic that changes an output luminance. 
However, in an analogous field of endeavor, Jinta discloses a driving circuit for driving a display panel (Jinta; see [0002]) which 
modulates a clock signal characteristic that changes an output luminance (Jinta, describes adjusting luminance by varying the light emission duty cycle; see [0028];  Fig. 7, discloses varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s method for a display panel divided into independently controlled regions of a rectangular shape and a freeform shape, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Jinta’s display panel which modulates a clock signal characteristic that changes an output luminance, especially when considering the motivation to modify Kim278 and Bae with Jinta arising from the stated desire to provide a buffer circuit which can adopt a circuit configuration wherein, even where the load to be driven is high, the driving capacity demanded for a circuit at a preceding stage may be low (Jinta; see [0070]). 
Regarding claim 9 (original), Kim278 and Bae disclose the driving method according to claim 8, wherein 
the second duty cycle is larger or smaller than the first duty cycle (Kim278, discloses modulation of a clock’s duty cycle; see [0107]; one of ordinary skill in the art at the time of filing would have inferred the ability to have a second duty cycle which is larger or smaller from Kim278’s disclosure of a modulated duty-cycle clock). 
The motivation to combine presented prior applies equally here.
Regarding claim 10 (original), Kim278, Bae, and Jinta disclose the driving method according to claim 8, wherein 
each of the first and the second phase differences are a difference between two control clocks, and the second phase difference is larger or smaller than the first phase difference (Kim278, discloses differently modulating different clocks’ duty cycles; see [0107]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU, the balance of the display panel forming second regions; see [0080]; one of ordinary skill in the art at the time of filing would have inferred the ability to have a second clock’s duty cycle which is larger or smaller than that of an independently controlled first clock’s duty cycle from Kim278’s disclosure of a modulated duty-cycle clock). 
The motivation to combine presented prior applies equally here. 
Regarding claim 15 (currently amended), Kim278 discloses a display apparatus (Kim278; see [0002]), comprising: 
a display panel, comprising a plurality of regions including a first region having a rectangular form and a second region having a 
a gate driving circuit disposed on the display panel and configured to generate a first plurality of scan signals controlling the first region and a second plurality of scan signals controlling the second region according to at least one control clock (Kim278, Fig. 1, shows an at least one control clock GDC transmitted to a gate driving circuit 13 for generating a plurality of scan signals for display panel 10; see [0053]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU; see [0080]; Fig. 1, a timing control circuit 11 generating at least one clock; see [0052], [0089])
and a driving chip, coupled to the display panel and the gate driving circuit, and configured to generate the at least one control clock (Kim278, Fig. 6, showing a bridge integrated circuit 200 coupled through timing controllers different timing controllers 111, 112, 113, and 114, each generating at least one clock, to independent display regions LU, RU, LD, and RD of a display panel PNL; see [0078], [0082], [0090]) 
having a first duty cycle during a first period and a second duty cycle different from the first duty cycle during a second period, or having a first phase difference during the first period and a second phase difference different from the first phase difference during the second period, so that the at least one control clock is configured to present a first timing feature during the first period and present a second timing feature different from the first timing feature during the second period for reducing a luminance 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s display apparatus having a display panel divided into independently controlled regions of which only one has a rectangular shape, a display panel controller transmitting a compensated or variable data signal to a gate line driver, and a driving chip, with Bae’s display panel containing a free-form display area having an area which is not rectangular, especially when considering the motivation to modify Kim278 with Bae arising from the stated desire to more-naturally drive the pixels in a peripheral display region (Bae; see [0004], [0005]). 
Kim278 and Bae differ from the instant claim in that Kim278 and Bae do not expressly disclose modulating a clock signal characteristic that changes an output luminance. 
However, in an analogous field of endeavor, Jinta discloses a driving circuit for driving a display panel (Jinta; see [0002]) which 
modulates a clock signal characteristic that changes an output luminance (Jinta, describes adjusting luminance by varying the light emission duty cycle; see [0028];  Fig. 7, discloses varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s display apparatus having a display panel divided into independently controlled regions of a rectangular shape and a freeform shape, a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, and a driving chip, with Jinta’s display panel which modulates a clock signal characteristic that changes an output luminance, especially when considering the motivation to modify Kim278 and Bae with Jinta arising from the stated desire to provide a buffer circuit which can adopt a circuit configuration wherein, even where the load to be driven is high, the driving capacity demanded for a circuit at a preceding stage may be low (Jinta; see [0070]).
Regarding claim 16 (original), Kim278, Bae, and Jinta disclose the display apparatus according to claim 15, wherein 

The motivation to combine presented prior applies equally here. 
Regarding claim 17 (original), Kim278, Bae, and Jinta disclose the display apparatus according to claim 15, wherein 
each of the first and the second phase differences are a difference between two control clocks, and the second phase difference is larger or smaller than the first phase difference (Kim278, discloses differently modulating different clocks’ duty cycles; see [0107]; Fig. 5, shows the display panel PNL containing different independent regions such as first region LU, the balance of the display panel forming second regions; see [0080]; one of ordinary skill in the art at the time of filing would have inferred the ability to have a second clock’s duty cycle which is larger or smaller than that of an independently controlled first clock’s duty cycle from Kim278’s disclosure of a modulated duty-cycle clock; also, Jinta discloses varying the light emission duty cycle; see [0028];  Fig. 7, varying a clock signal’s pulse width or rise and fall times in a given scanning period; see [0010], [0055], [0056]). 
The motivation to combine presented prior applies equally here.

Claims 4, 11, and 18 are rejected under 35 USC § 103 as being unpatentable over Kim278 (Kim; Kyungrok et al., US 20180182278 A1), Bae (Bae; Jong Kon et al., US 20180063466 A1) and Jinta (Jinta; Seiichiro, US 20090273591 A1), and further in view of Mamba (Mamba; Norio et al., US 20070040825 A1). 
Regarding claim 4 (original), Kim278, Bae, and Jinta disclose the driving circuit according to claim 1. 
Kim278, Bae, and Jinta differ from the instant claim only in that Kim278, Bae, and Jinta do not appear to disclose: wherein the second driving capability is larger or smaller than the first driving capability. 
However, in an analogous field of endeavor, Mamba discloses a driving circuit for driving a display panel (Mamba, Fig. 1, a driving circuit 12 for a display panel 102; see [0040], [0043]) in which 
a second driving capability is larger or smaller than a first driving capability (Mamba, Figs. 1, 4; see [0043], [0093], [0098]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s, Bae’s, and Jinta’s display panel divided into independently controlled regions of which one has a rectangular shape and the balance of the display regions have a free-form shape which is not rectangular, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Mamba’s display panel in which a second driving capability is larger or smaller than a first driving capability, especially when considering the motivation to modify Kim278, Bae, and Jinta with Mamba arising from the stated desire to provide the ability to control the output booster drive according to the demands of the driven load (Mamba; see [0025]; one of 
Regarding claim 11 (original), Kim278, Bae, and Jinta disclose the driving method according to claim 8. 
Kim278, Bae, and Jinta differ from the instant claim only in that Kim278, Bae, and Jinta do not appear to disclose: wherein the second driving capability is larger or smaller than the first driving capability. 
However, in an analogous field of endeavor, Mamba discloses a method for a driving circuit for driving a display panel (Mamba, Fig. 1, a control method for a driving circuit 12 for a display panel 102; see [0040], [0043], [0066]) in which 
a second driving capability is larger or smaller than a first driving capability (Mamba, Figs. 1, 4; see [0043], [0093], [0098]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s, Bae’s, and Jinta’s method for a display panel divided into independently controlled regions of which one has a rectangular shape and the balance of the display regions have a free-form shape which is not rectangular, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Mamba’s control method for a display panel in which a second driving capability is larger or smaller than a first driving capability, especially when considering the motivation to modify Kim278, Bae, and Jinta with Mamba arising from the stated desire to provide the ability to control the output booster drive according to the demands of the driven load (Mamba; see [0025]; one of ordinary skill in the art at the time of filing would 
Regarding claim 18 (original, as interpreted given the 112 issue), Kim278, Bae, and Jinta disclose the display apparatus according to claim 15. 
Kim278, Bae, and Jinta differ from the instant claim only in that Kim278, Bae, and Jinta do not appear to disclose: wherein the second driving capability is larger or smaller than the first driving capability. 
However, in an analogous field of endeavor, Mamba discloses a driving circuit for driving a display panel (Mamba, Fig. 1, a driving circuit 12 for a display panel 102; see [0040], [0043]) in which 
a second driving capability is larger or smaller than a first driving capability (Mamba, Figs. 1, 4; see [0043], [0093], [0098]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s, Bae’s, and Jinta’s display panel divided into independently controlled regions of which one has a rectangular shape and the balance of the display regions have a free-form shape which is not rectangular, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Mamba’s display panel in which a second driving capability is larger or smaller than a first driving capability, especially when considering the motivation to modify Kim278, Bae, and Jinta with Mamba arising from the stated desire to provide the ability to control the output booster drive according to the demands of the driven load (Mamba; see [0025]; one of ordinary skill in the art at the time of filing would have inferred a second driving capability different from a first driving capability from Mamba’s cited disclosures). 

Claims 5 and 12 are rejected under 35 USC § 103 as being unpatentable over Kim278 (Kim; Kyungrok et al., US 20180182278 A1) in view of Bae (Bae; Jong Kon et al. US 20180063466 A1), and further in view of Mamba (Mamba; Norio et al., US 20070040825 A1). 
Regarding claim 5 (currently amended), Kim278 discloses a driving circuit for driving a display panel (Kim278; see [0002]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a 
a timing control circuit (Kim278, Fig. 1, a timing control circuit 11; see [0052]), 
for generating first pixel data corresponding to the first region with the rectangular form and generating second pixel data corresponding to the second region with the 
and a data driving circuit, coupled to the timing control circuit (Kim278, Fig. 1, 5, a data driver 12 connected to the timing controller 11L; see [0052], [0057]), 

generate first data voltages according to the first pixel data and generate second data voltages according to the second pixel data, wherein the second data voltages are being compensated by the data driving circuit; or generate a first driving current for driving the first region with the rectangular form and generate a second driving current for driving the second region with the 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s display panel divided into independently controlled regions of which only one has a rectangular shape, and a data driver operating in conjunction with timing controller to drive compensated current data signals to the display panel’s data lines, with Bae’s display panel containing a free-form display area, especially when 
In the interest of compact prosecution, this examination considers the narrower-than-claimed and alternative feature of an ability to differently-control a data driver’s regional drive capability, as might be implied by the phrase “or generate a first driving current for driving the first region and generate a second driving current for driving the second region”, leading to the conclusion that Kim278 and Bae differ from the instant invention only in that Kim278 and Bae do not appear to explicitly disclose: a second driving capability different from a first driving capability. 
However, in an analogous field of endeavor, Mamba discloses a driving circuit for driving a display panel (Mamba, Fig. 1, a driving circuit 12 for a display panel 102; see [0040], [0043]) in which 
a second driving capability is different from a first driving capability (Mamba, Figs. 1, 4; see [0043], [0093], [0098]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s display panel divided into independently controlled rectangular shaped and free form regions, and a data driver operating in conjunction with timing controller to drive compensated current data signals to the display panel’s data lines, with Mamba’s driving circuit having a second driving capability different from a first driving capability, especially when considering the motivation to modify Kim278 and Bae with Mamba arising from the stated desire to provide the ability to control the output booster drive according to the demands of the driven load (Mamba; see [0025]; 
Regarding claim 12 (currently amended), Kim278 discloses a driving method for driving a display panel (Kim278; see [0002], [0033], [0045]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a 
the driving method comprising: 
generating first pixel data corresponding to the first region with the rectangular form and generating second pixel data corresponding to the second region with the 
and performing one of the following, so as to reduce a luminance difference between the first region with the rectangular form and the second pixel data corresponding to the second region with the 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a method for a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s method for a display panel divided into independently controlled regions of which only one has a rectangular shape, and a data driver operating in conjunction with timing controller to drive compensated current data signals to the display panel’s data lines, with Bae’s display panel containing a free-form display area, especially when considering the motivation to modify Kim278 with Bae arising from the stated desire to more-naturally drive the pixels in a peripheral display region (Bae; see [0004], [0005]). 
In the interest of compact prosecution, this examination considers the narrower-than-claimed and alternative feature of an ability to differently-control a data driver’s Kim278 and Bae differ from the instant invention only in that Kim278 and Bae do not appear to explicitly disclose: a second driving capability different from a first driving capability. 
However, in an analogous field of endeavor, Mamba discloses a driving circuit for driving a display panel (Mamba, Fig. 1, a driving circuit 12 for a display panel 102; see [0040], [0043]) in which 
a second driving capability is different from a first driving capability (Mamba, Figs. 1, 4; see [0043], [0093], [0098]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s method for a display panel divided into independently controlled regions of which only one has a rectangular shape, and a display panel controller transmitting a compensated or variable data signal to the data line driver, with Mamba’s method for a driving circuit having a second driving capability different from a first driving capability, especially when considering the motivation to modify Kim278 and Bae with Mamba arising from the stated desire to provide the ability to control the output booster drive according to the demands of the driven load (Mamba; see [0025]; one of ordinary skill in the art at the time of filing would have inferred a second driving capability different from a first driving capability from Mamba’s cited disclosures). 

Claims 6-7 and 13-14 are rejected under 35 USC § 103 as being unpatentable over Kim278 (Kim; Kyungrok et al., US 20180182278 A1) in view of Bae (Bae; Jong Kon et . 
Regarding claim 6 (currently amended), Kim278 discloses a driving circuit for driving a display panel (Kim278; see [0002]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a 
a timing control circuit, for generating a first synchronization clock having a first duty cycle and a second synchronization clock having a second duty cycle to be transmitted to a gate driving circuit disposed on the display panel (Kim278, Fig. 1, discloses a timing control circuit 11; see [0052]; discloses generating plural clocks; see [0090]; discloses modulation of clock waveform; see [0107]), 
wherein the first synchronization clock is configured to generate a first plurality of scan signals controlling the first region of the display panel, and the second synchronization clock is configured to generate a second plurality of scan signals controlling the second region of the display panel (Kim278, Fig. 1, discloses a timing control circuit 11; see [0052]; the timing controller 11 generating timing control signals SDC and GDC for controlling operation timings of the display drivers; see [0057]; the timing control circuit 11 generating plural clocks; see [0089]; Kim278 also discloses a spread spectrum clock generator embedded in the timing controller which modulates a 
so as to reduce a luminance difference between the first region with the rectangular form and the second region with the 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s driving circuit for a display panel divided into independently controlled regions of which only one has a rectangular shape, and a data driver operating in conjunction with timing controller to drive compensated current data signals to the display panel’s data lines, with Bae’s display panel containing a free-form display area, especially when considering the motivation to modify Kim278 with Bae arising from the stated desire to more-naturally drive the pixels in a peripheral display region (Bae; see [0004], [0005]). 
In the interest of compact prosecution, this examination considers the narrower-than-claimed feature of separate scan line drivers, which leads to the conclusion that Kim278 and Bae differ from the instant claim in that Kim278 and Bae do not expressly 
However, in an analogous field of endeavor, Kubota discloses a driving circuit for driving a display panel (Kubota; see [0001]) containing 
separate scan line drivers (Kubota, Fig. 2, shows and discloses separate scan signal line drive circuits GD1 and GD2; see [0212]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s driving circuit for a display panel divided into independently controlled rectangular shaped and freeform shaped regions, and a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Kubota’s display panel containing separate scan line drivers, especially when considering the motivation to modify Kim278 and Bae with Kubota arising from the stated desire to provide a part or an entirety of a scan signal line drive circuit in plurality so as to realize mutually different display configurations (Kubota; see [0027]). 
Regarding claim 7 (original), Kim278, Bae, and Kubota disclose the driving circuit according to claim 6, wherein 
a period of the first synchronization clock and a period of the second synchronization clock are the same as a frame period and an active period of the first synchronization clock and an active period of the second synchronization clock are not synchronized (Kim278, Fig. 5, a display panel PNL having four regions LU, RU, LD, and RD, which are controlled by different timing controllers 111, 112, 113, and 114, respectively; see [0078]; discloses separately controlled timing controllers 111, 112, 
The motivation to combine presented prior applies equally here. 
Regarding claim 13 (currently amended), Kim278 discloses a driving method for driving a display panel (Kim278; see [0002], [0033], [0045]) comprising 
a plurality of regions, including a first region having a rectangular form and a second region having a 
generating a first synchronization clock having a first duty cycle and a second synchronization clock having a second duty cycle to be transmitted to a gate driving circuit disposed on the display panel (Kim278, Fig. 1, discloses a timing control circuit 11; see [0052]; discloses generating plural clocks; see [0090]; discloses modulation of clock waveform; see [0107]), 
wherein the first synchronization clock is configured to generate a first plurality of scan signals controlling the first region of the display panel, and the second synchronization clock is configured to generate a second plurality of scan signals controlling the second region of the display panel (Kim278, Fig. 1, discloses a timing control circuit 11; see [0052]; the timing controller 11 generating timing control signals 
so as to reduce a luminance difference between the first region with the rectangular form and the second region with the 
Kim278 differs from the instant claim in that Kim278 does not explicitly recite that the second regions are a non-rectangular in shape, as is implied by the term “free”. 
However, in an analogous field of endeavor, Bae discloses a driving circuit for driving a display panel (Bae; see [0037]) containing 
a free-form display area having round edges (Bae, Fig. 7, a display 760 having a free-form area 760b having a curved boundary 762; see [0099], [0100]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s driving method for a display panel divided into independently controlled regions of which only one has a rectangular shape, and a data driver operating in conjunction with timing controller to drive compensated current data signals to the display panel’s data lines, with Bae’s display panel containing a free-form display area, especially when considering the motivation to modify Kim278 with Bae arising from the stated desire to more-naturally drive the pixels in a peripheral display region (Bae; see [0004], [0005]). 
Kim278 and Bae differ from the instant claim in that Kim278 and Bae do not expressly disclose separate scan line drivers, as might be implied by the phrases “a first plurality of scan signals controlling the first region of the display panel” and “a second plurality of scan signals controlling the second region of the display panel”.
However, in an analogous field of endeavor, Kubota discloses a driving circuit for driving a display panel (Kubota; see [0001]) containing 
separate scan line drivers (Kubota, Fig. 2, shows and discloses separate scan signal line drive circuits GD1 and GD2; see [0212]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Kim278’s and Bae’s method for a display panel divided into independently controlled regions of which one has a rectangular shape and the balance form a non-rectangular shape, a display panel controller transmitting at least one variable duty cycle clock to a scan line driver, with Kubota’s method for a display panel containing separate scan line drivers, especially when considering the motivation to modify Kim278 with Kubota arising from the stated desire to provide a part or an entirety of a scan signal line drive circuit in plurality so as to realize mutually different display configurations (Kubota; see [0027]). 
Regarding claim 14 (original), Kim278, Bae, and Kubota disclose the driving method according to claim 13, wherein 
a period of the first synchronization clock and a period of the second synchronization clock are the same as a frame period and an active period of the first 
The motivation to combine presented prior applies equally here. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693